Citation Nr: 1619173	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for right cubital tunnel syndrome and radiculopathy.

2. Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

3. Entitlement to a rating in excess of 30 percent for DDD of the cervical spine.

4. Entitlment to a compensable rating for right lower extremity radiculopathy, residual of degenerative disc disease of the lumbosacral spine.

5. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  

6. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

7. Whether an April 6, 2006 decision in which the RO granted service connection for and assigned separate disability ratings for right upper extremity radiculopathy (20 percent) and right cubital tunnel syndrome (10 percent) involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to April 1996 and from March 2003 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, December 2012, April 2014 and September 2014 rating decisions issued by the RO. 

In December 2012, the RO increased the rating for the Veteran's service-connected DDD of the cervical spine  to 30 percent, effective September, 2009. As higher ratings for the cervical spine disability are possible during the appeal period, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is required and the appeal is therefore REMANDED to the AOJ for the following actions:

1. The AOJ should issue a SOC addressing the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD and whether an April 6, 2006 decision in which the RO granted service connection for and assigned separate disability ratings for right upper extremity radiculopathy and right cubital tunnel syndrome involved CUE. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.

2. The AOJ should notify the Veteran that attempt will be made to schedule him for the appropriate VA examinations. The Veteran should be advised that he must be cooperative with VA's efforts and that failure to attend the scheduled examinations without good cause may result in his claims being denied.
 
3. The Veteran should be scheduled for a VA peripheral nerves examination to evaluate the current severity and manifestations of his right cubital tunnel syndrome and radiculopathy and his right lower extremity radiculopathy. The entire record must be furnished to the examiner. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's right cubital tunnel syndrome and radiculopathy and the Veteran's right lower extremity radiculopathy. The examiner should report all signs and symptoms necessary for rating the Veteran's right cubital tunnel syndrome and radiculopathy and the Veteran's right lower extremity radiculopathy. The examiner is also requested to address whether the Veteran's right cubital tunnel syndrome and radiculopathy and his right lower extremity radiculopathy, either singly or in concert with his other service-connected disabilities prevent the Veteran from being gainfully employed. 

4. The Veteran should be scheduled for a VA spine examination to evaluate the current severity and manifestations of his DDD of the cervical spine and his DDD of the lumbar spine. The entire record must be furnished to the examiner. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's DDD of the cervical spine and the Veteran's DDD of the lumbar spine. The examiner should report all signs and symptoms necessary for rating the Veteran's DDD of the cervical spine and the Veteran's DDD of the lumbar spine. The examiner is also requested to address whether the Veteran's DDD of the cervical spine and his DDD of the lumbar spine, either singly or in concert with his other service-connected disabilities prevent the Veteran from being gainfully employed. 

5. After completing development, readjudicate the appeal and follow all other appellate procedures. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




